DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/390,184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations are present in application 16/390,184. Application 16/390,184 claims a system to transfer backup images from a second system. It is well known and obvious to one of ordinary skill in the art to claim the other side of the system, in this case the receiving side.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,619,343. Although the claims at issue are not identical, they are not patentably distinct from each other. All claimed limitations are present in U.S. Patent No. 9,619,343. It is well known in the art by one of ordinary skill to implement a method to perform the functions of a system. Mapping shown below.



16/390,115
16/390,184
US 9,619,343
US 10,339,013
10,331,527
9
1
1
1
1
10
2
2
2
2
11
3
3
3
3
12
4
1
4
4
13
5
4
5
5
14
6
5
6
6
15
1
8
7
1
16
2
9
8
2
17
3
10
9
3
18
4
8
10
4
19
5
11
11
5
20
6
12
12
6
21
7
6
13
7
22
8
7
14
8
23
7
13
15
7
24
8
14
16
8





Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/17/2020, with respect to claims 9-24 have been fully considered and are persuasive.  The 102 rejection of claims has been withdrawn. 
Examiner agrees with applicant that prior art fails to disclose: receive an image from the first system, via a network interface of the second system, and initiate restoration of the image on the second system, wherein the image includes a back-up image with information of the first system to be restored on the second system to enable the second system to operate as the first system: receive at an initialized database of the second system via the network interface, during the restoration of the image on the second system, one or more log files from the first system indicating transactions performed on the first system during the restoration of the image on the second system and relating to the information to be restored. These limitation in combination with the claim as a whole is patentably distinct over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mooney (US 7,840,539) discloses when an identification of a target image is received, the target image including a copy of a logical storage unit of data from a previous database and description information that describes the previous database. The target image holds a copy of a subset of the data of the previous database. A received list has at least one desired logical storage unit of data from the previous database to be included in a built database. The desired logical storage unit is restored from at least one stored data image to the built database using the description information in the target image (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES EHNE/Primary Examiner, Art Unit 2113